 1   Mark Mausert
     NV Bar No. 2398
 2   Cody Oldham
     NV Bar No.14594
 3   729 Evans Avenue
     Reno, NV 89512
 4   (775) 786-5477
     Fax (775) 786-9658
 5   mark@markmausertlaw.com
     Attorneys for Plaintiffs
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
 9   MAUREEN McKISSICK &
     DEANNA GESCHEIDER,                                   Case No.: 3:17-cv-00458-MMD-CBC
10
                           Plaintiffs,
11
            vs.                                           STIPULATION AND ORDER TO
12                                                        EXTEND DEADLINE TO FILE
                                                          RESPONSE TO MOTION FOR
13                                                        SUMMARY JUDGMENT
     CITY OF RENO and DOES I-X,
14
                           Defendants.
15                                           /
16
            Plaintiffs MAUREEN McKISSICK & DEANNA GESCHEIDER, and Defendant CITY OF
17
     RENO, by and through their undersigned counsels of record, hereby stipulate and respectfully
18
     request an Order granting the Stipulation to extend the deadline to file our Response to the Motion
19
     for Summary Judgment from November 26, 2018 to December 10, 2018.
20
     //
21
     //
22
     //
23
     //
24
     //
25
     //
26
     //
27
28                                               Page 1 of 2
 1          Plaintiffs request this extension due to the upcoming holidays and counsel’s heavy work load.
 2
 3   DATED this 16th day of November, 2018.               DATED this 16th day of November, 2018.
 4   MARK MAUSERT LAW OFFICE                              ASSISTANT CITY ATTORNEY
 5
 6        /s/ Mark Mausert                                 /s/ Jonathan Shipman
     MARK MAUSERT                                         JONATHAN D. SHIPMAN
 7   CODY OLDHAM                                          Assistant City Attorney
     729 Evans Avenue                                     PO Box 1900
 8   Reno, Nevada 89512                                   Reno, Nevada 89505
 9   Attorneys for Plaintiffs                             Attorney for Defendant
     Maureen McKissick &                                  City of Reno
10   Deanna Gescheider
11
12          IT IS SO ORDERED.
13
                       19th day of ____________________,
            DATED this ____           November           2018.
14
15
                                                          __________________________________
16                                                        UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28                                              Page 2 of 2
